DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Reopen Prosecution – after Notice of Allowance
2.	Prosecution on the merits of this application is reopened on claims 1-3, 5-11, and 27-34 considered unpatentable for the reasons indicated below.



Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1, 5-6, 8-11, 27, and 31-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gronenborn (Pub No. 2016/0241000).
Regarding claim 1, Gronenborn discloses in figure 1 and specification:
1. A laser system (fig.1), comprising: 
a linear laser cavity (fig.1 between 1 of sub-mirrors #150 and bottom mirror of #160) having a laser cavity axis (fig.1 as indicated by beam path of #193) and defined by first (fig.1 bottom mirror of #160, also seen in fig.4 #165) and second reflectors (fig.1 one of sub-mirrors #150); 
a laser gain medium chip containing said first reflector (fig.1 and 4 #160); 

and multiple pump channels (fig.1 #170s) configured to deliver pumping energy to the laser gain medium chip at respectively-corresponding multiple initial locations of a surface of the laser gain medium chip (fig.1 #170s cover multiple locations on surface of #160) in a fashion that allows for spatially-varying said multiple initial locations (based on the independent control of the pumps and independent pumping regions); 
and a mechanism configured to cause, during the operation of the laser system, a change of first and second of said multiple initial locations to respectively-corresponding third and fourth locations (controller inherently present to enable the individual/group switching on/off of the pumping lasers #110 (see abstract; paragraphs 0001, 7, 8, 10, 46; specific examples at figs.7-8, paragraphs 0043, 44 where #171 and #172 each comprise multiple initial locations, i.e. #171 comprises positions 1&2 while #172 comprises positions 3&4, and each of #171 and #172 are independently on/off).


    PNG
    media_image1.png
    243
    319
    media_image1.png
    Greyscale

	

    PNG
    media_image2.png
    521
    273
    media_image2.png
    Greyscale

Regarding claim 5, Gronenborn discloses in figure 1 and specification the laser system according to claim 1, wherein at least one of the following conditions is satisfied: a) the first and second of said multiple initial locations are positioned in said surface symmetrically with respect to the laser axis (see, 170s, fig. 1,and in figs 7 and 8, elements 171 and 172 contain multiple 170s from fig. 1); and 3Preliminary AmendmentAttorney Docket No. 122170.00200/UA19-127 b) the third and fourth locations are positioned in said surface symmetrically with respect to the laser cavity axis.
Regarding claim 6, Gronenborn discloses in figure 1 and specification the laser system according to claim 1, wherein a number of said multiple initial locations is even (see, 170s cover multiple locations on surface of #16, fig. 1), and wherein said multiple initial locations form pairs of initial locations, initial locations in a first pair are defined on a first axis (see, 2 beams (192) in left side, fig.1), initial locations in a second pair are defined on a second axis (see, 2 beams (192) in right side, fig.1), the first and second axes being transverse to one another.
Regarding claim 8, Gronenborn discloses in figure 1 and specification laser system according to claim 6, further comprising a mechanism configured to re-orient said multiple pump channels to change at least one of i) a first spatial separation between the axial point of the first reflector and at least one of locations in the first pair; and ii) a second spatial separation between the axial point of the first reflector and at least one of locations in the second pair independently from one another (see,  paragraph [0043], here, The beam shape of the laser beam may thus be influenced by means of switching the pump laser(s) of the first pump spot independently from the pump laser(s) of the second pump spot, and paragraph [0044], here, The second pump 
Regarding claim 9, Gronenborn discloses in figure 1 and specification the laser system according to claim 1, said laser system being devoid of an intracavity optical element that is configured to introduce preferential optical loss to a given laser mode supported by said laser cavity (see, the configuration between 160 and 150, fig. 1, there is no optical element). 
Regarding claim 10, Gronenborn discloses in figure 1 and specification the laser system according to claim 1, wherein the first reflector is a distributed Bragg reflector (DBR) (see, 165, fig. 4, see also, paragraph [0040]) of the laser gain medium chip.
Regarding claim 11, Gronenborn discloses in figure 1 and specification the laser system according to claim 1, wherein said laser cavity does not contain any intracavity element (see, the configuration between 160 and 150, fig. 1, there is no optical element). 
Regarding claim 27, Gronenborn discloses in figure 1 and specification:
27. A laser system (fig.1), comprising: 
a linear laser cavity (fig.1 between 1 of sub-mirrors #150 and bottom mirror of #160) having a laser cavity axis (fig.1 as indicated by beam path of #193) and defined by first (fig.1 bottom mirror of #160, also seen in fig.4 #165) and second reflectors (fig.1 one of sub-mirrors #150); 
a laser gain medium chip containing said first reflector (fig.1 and 4 #160); 
the second reflector dimensioned to have a center of curvature (see paragraph 0037 (as each sub-mirror is spherical)) of the second reflector at an axial point of the 
multiple pump channels (fig.1 #170s) configured to deliver pumping energy to the laser gain medium chip at respectively-corresponding multiple initial locations of a surface of the laser gain medium chip (fig.1 #170s cover multiple locations on surface of #160) in a fashion that allows for spatially-varying said multiple initial locations (based on the independent control of the pumps and independent pumping regions) wherein a number of said multiple initial locations is even (see, 170s cover multiple locations on surface of #16, fig. 1), 
wherein said multiple initial locations form pairs of initial locations, initial locations in a first pair are defined on a first axis (see, 2 beams (192) in left side, fig.1), initial locations in a second pair are defined on a second axis (see, 2 beams (192) in right side, fig.1), the first and second axes being transverse to one another.
Regarding claim 31, Gronenborn discloses in figure 1 and specification laser system according to claim 27, further comprising a mechanism configured to re-orient said multiple pump channels to change at least one of i) a first spatial separation between the axial point of the first reflector and at least one of locations in the first pair; and ii) a second spatial separation between the axial point of the first reflector and at least one of locations in the second pair independently from one another (see,  paragraph [0043], here, The beam shape of the laser beam may thus be influenced by means of switching the pump laser(s) of the first pump spot independently from the pump laser(s) of the second pump spot, and paragraph [0044], here, The second pump 
Regarding claim 32, Gronenborn discloses in figure 1 and specification the laser system according to claim 27, said laser system being devoid of an intracavity optical element that is configured to introduce preferential optical loss to a given laser mode supported by said laser cavity (see, the configuration between 160 and 193, fig. 1, there is no optical element). 
Regarding claim 33, Gronenborn discloses in figure 1 and specification the laser system according to claim 27, wherein the first reflector is a distributed Bragg reflector (DBR) (see, 165, fig. 4, see also, paragraph [0040]) of the laser gain medium chip.
Regarding claim 34, Gronenborn discloses in figure 1 and specification the laser system according to claim 27, wherein at least one of the following conditions is satisfied: a) the first and second of said multiple initial locations are positioned in said surface symmetrically with respect to the laser axis (see, 170s, fig. 1,and in figs 7 and 8, elements 171 and 172 contain multiple 170s from fig. 1); and 3Preliminary AmendmentAttorney Docket No. 122170.00200/UA19-127 b) the third and fourth locations are positioned in said surface symmetrically with respect to the laser cavity axis.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
s 2 and 28 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gronenborn above, and further in view of Fallahi et al. (Pub. No. 20190312408). 
	Regarding claim 2, Gronenborn discloses the limitations of claim 1 for the reasons above.
However, Gronenborn is silent as to the limitation of “an astigmatic mode converter (AMC) system outside of the laser cavity on the laser cavity axis”.
Fallahi et al. discloses the limitation of “an astigmatic mode converter (AMC) system outside of the laser cavity on the laser cavity axis (see, paragraph [0008], see also, 1600, fig. 10, and paragraph [0083])”. 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention to combine the limitation of “an astigmatic mode converter (AMC) system outside of the laser cavity on the laser cavity axis” with a laser system of Gronenborn because this provides means that the light output from the laser source has a transverse mode distribution that is tunable in response to a change in spatial cooperation between the at least one of said first and second arms and AMC (see, paragraph [0008] of Fallahi et al.).
Regarding claim 28, Gronenborn discloses the limitations of claim 27 for the reasons above.
However, Gronenborn is silent as to the limitation of “an astigmatic mode converter (AMC) system outside of the laser cavity on the laser cavity axis”.

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention to combine the limitation of “an astigmatic mode converter (AMC) system outside of the laser cavity on the laser cavity axis” with a laser system of Gronenborn because this provides means that the light output from the laser source has a transverse mode distribution that is tunable in response to a change in spatial cooperation between the at least one of said first and second arms and AMC (see, paragraph [0008] of Fallahi et al.).
7.	Claims 3 and 29 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gronenborn and Fallahi above, and further in view of Sierra et al. (Pub. No. 20190216543). 
	Regarding claim 3, Gronenborn discloses the limitations of claim 2 for the reasons above.
However, the modified device of Gronenborn is silent as to the limitation of “the AMC system is configured to have at least one of optical elements of the AMC system to be rotated about the laser cavity axis”.
Sierra et al. discloses the limitation of “the AMC system is configured to have at least one of optical elements of the AMC system to be rotated about the laser cavity axis (see, paragraph [0097])”. 

Regarding claim 29, Gronenborn discloses the limitations of claim 28 for the reasons above.
However, the modified device of Gronenborn is silent as to the limitation of “the AMC system is configured to have at least one of optical elements of the AMC system to be rotated about the laser cavity axis”.
Sierra et al. discloses the limitation of “the AMC system is configured to have at least one of optical elements of the AMC system to be rotated about the laser cavity axis (see, paragraph [0097])”. 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention to combine the limitation of “the AMC system is configured to have at least one of optical elements of the AMC system to be rotated about the laser cavity axis” with the modified device of Gronenborn because an AMC system is adaptable to change the beam profile, thereby providing one or more AMC system (see, paragraph [0097] of Sierra et al.).
8.	Claims 7 and 30 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gronenborn above, and further in view of Gronenborn (fig. 5)
Regarding claim 7, Gronenborn discloses the limitations of claim 6 for the reasons above.
However, Gronenborn is silent as to the limitation of “the first and second axes are perpendicular to one another”.
Gronenborn (fig. 5) discloses that the difference in the incidence angle can be realized by using beam manipulators (see paragraph 41). Even though Gronenborn (fig. 5) does not disclose that “the first and second axes are perpendicular to one another” as claimed, Gronenborn (fig. 5) discloses the incidence angle can be realized.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention to combine the limitation of the first and second axes are perpendicular to one another” with a laser system of Gronenborn because selecting a value such as 90 degrees allows for pumping at a desired angle to change the degree of overlap with the gain region to produce a desired mode.
Regarding claim 30, Gronenborn discloses the limitations of claim 27 for the reasons above.
However, Gronenborn is silent as to the limitation of “the first and second axes are perpendicular to one another”.
Gronenborn (fig. 5) discloses that the difference in the incidence angle can be realized by using beam manipulators (see paragraph 41). Even though Gronenborn (fig. 5) does not disclose that “the first and second axes are perpendicular to one another” as claimed, Gronenborn (fig. 5) discloses the incidence angle can be realized.


Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kinam Park whose telephone number is (571) 270-1738.  The examiner can normally be reached on from 9:00 AM-5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, MINSUN HARVEY, can be reached on (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KINAM PARK/Primary Examiner, Art Unit 2828